

[logo1.jpg]


August 5, 2009


Mr. E.A. Kratzman, III
544 North Street
Greenwich, CT  06830


Dear Mr. Kratzman:


This letter will confirm the terms of your continuing employment with Katonah
Debt Advisors, L.L.C. (“the “Company”), under the terms and conditions that
follow.  This letter supersedes the letter agreement dated February 26, 2008
between you and the Company in its entirety and is effective as of August 5,
2009.  This letter agreement is also intended to be read in conjunction with the
terms of a letter agreement dated August 5, 2009 (the “Kohlberg Agreement”)
between you and Kohlberg Capital Corporation (“Kohlberg Capital”), which shall
supplement these terms.  Any conflict between this letter agreement and the
Kohlberg Agreement shall be controlled by the terms herein.


1.  Term, Position and Duties.


(a) Subject to earlier termination as hereafter provided, your employment shall
continue through December 31, 2011, and will be automatically extended for one
year on January 1, 2012 and on each succeeding January 1 unless previously
terminated in writing by you or an expressly authorized representative of the
Company.  The term of this agreement, as from time to time extended is hereafter
referred to as “the term of this agreement” or “the term hereof”.  You will be
employed by the Company as its President.  You will report to the Management
Committee of the Company (the “Committee”).  You will continue to serve as Vice
President of Kohlberg Capital as those duties, responsibilities and compensation
are outlined in the Kohlberg Agreement.


(b) You agree to perform the duties of your position and such other duties as
may reasonably be assigned to you from time to time including, but not limited
to:  management of the entire KDA platform, structuring various types of
collateralized loan obligation (“CLO”) funds, synthetic collateralized debt
obligation (“CDO”) funds, and other credit-based funds (collectively “Funds”) as
directed by the Committee; implementing and investing “warehouse” lines;
negotiating, documenting, and selling debt and equity securities of Funds; and
purchasing and trading non-investment grade loans, high yield bonds, and other
permitted securities on behalf of Funds.  Additionally, you will be responsible
for overseeing, but not the day-to-day management, of the Katonah Scott’s Cove
business. You will also be responsible for increasing assets under management
for all of the KDA platforms which may entail initiating and structuring
strategic acquisitions and other initiatives. You also agree that you will
devote your full business time and your best efforts, business judgment, skill
and knowledge exclusively to the advancement of the business and interests of
the Company and its Affiliates.

 
 

--------------------------------------------------------------------------------

 

Mr. E.A. Kratzman, III
Page 2
August 5, 2009

--------------------------------------------------------------------------------



(c) From time to time, you may be employed by one or more Affiliates of the
Company in a similar capacity to your employment with the Company.  The terms
and conditions of your employment by such Affiliates will be the same as the
terms and conditions of your employment with the Company, except that your
aggregate compensation and benefits will not exceed the amounts set forth in
Section 2 of this agreement.  In that regard, that portion of the compensation
and benefits that are allocable to your services to an Affiliate shall be the
responsibility of the Affiliate, though we note the Company intends to provide
benefits provided to employees generally on a centralized basis among its
Affiliates.  To the extent that you are employed by an Affiliate, references in
this agreement to the Company shall mean the Affiliate, where appropriate.  To
effectuate such employment with any Affiliate, the Affiliate will provide to you
a letter confirming your employment status.  The allocation of your working time
between duties for the Company and any of the Affiliates may be adjusted from
time to time by the Company as it determines appropriate.  As a condition to
your employment with the Company and the Affiliates, it is required that you
keep complete and accurate records of the time you spend performing your duties
under this agreement and the nature thereof.


2.  Compensation and Benefits.  During your employment, as compensation for all
services performed by you for the Company and its Affiliates, the Company will
provide you the following pay and benefits:


(a) Base Salary.  The Company will pay you a base salary at the rate of Four
Hundred Thousand Dollars ($400,000) per year, payable in accordance with the
regular payroll practices of the Company and subject to increase from time to
time by the Committee in its discretion.


(b) Bonus Compensation.  During employment, you will be considered for a
discretionary bonus in the amount of not less than Six Hundred Fifty Thousand
Dollars ($650,000) and not more than One Million Dollars ($1,000,000) for the
2009 fiscal year, subject to increase in subsequent fiscal years during the term
of this agreement in the sole discretion of the Committee.  Bonus awards will be
determined by the Committee, based on your achievement of a financial target
established annually by the Committee after consultation with you (and
consistent with those set forth in the Company’s annual budget and/or strategic
plan) and will be paid not later than March 15 of the calendar year following
the year for which the bonus was earned.  Payment of your bonus for the 2009
fiscal year will be subject to the terms set forth in Exhibit A.  Except as
otherwise provided in Section 5 hereof, you must remain continuously employed by
the Company through the end of the calendar year in order to be eligible for a
bonus for that calendar year.  In addition to your discretionary bonus described
above, you will be entitled to receive up to three special bonuses of One
Hundred Fifty Thousand Dollars ($150,000) each, paid individually upon the
receipt in cash by the Company of all of the deferred subordinated fees of each
of the Katonah VII, VIII, and IX CLO Funds, respectively to be paid as soon as
practicable following the receipt of such deferred fees; and provided further
that you remain continuously employed by the Company through the date of the
receipt of such deferred fees.

 
 

--------------------------------------------------------------------------------

 


Mr. E.A. Kratzman, III
Page 3
August 5, 2009

--------------------------------------------------------------------------------


(c) Purchased Equity.  Subject to all policies (including any policies
implemented by the Company which restrict the ability of officers, directors and
other Affiliates to invest in the Funds), agreements, plans and conditions that
are generally applicable to such investments, as determined by the Company, you
will have the right, but not the obligation, to purchase equity of Funds on
terms equivalent to those received by other investors.


      (d) Participation in Employee Benefit Plans.  You will be entitled to
participate in all employee benefit plans from time to time in effect for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided you under this agreement.  Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.


 3. Confidential Information and Restricted Activities.


      (a) Confidential Information.  During the course of your employment with
the Company or its Affiliates, you have learned and will learn of Confidential
Information, as defined below, and you may develop Confidential Information on
behalf of the Company or its Affiliates.  You agree that you will not use or
disclose to any Person (except as required by applicable law or for the proper
performance of your regular duties and responsibilities for the Company) any
Confidential Information obtained by you incident to your employment or any
other association with the Company or any of its Affiliates, whether prior or
subsequent to effective date of this agreement.  You understand that this
restriction shall continue to apply after your employment terminates, regardless
of the reason for such termination.


      (b) Protection of Documents.  All documents, records and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the “Documents”), whether or not prepared by you shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates or at
such earlier time or times as the Committee or its designee may specify, all
Documents then in your possession or control.


      (c)  Non-Competition.  You acknowledge that in your employment with the
Company you have had access and will have access to Confidential Information
which, if disclosed, would assist in competition against the Company and its
Affiliates and that you also have generated and will generate goodwill for the
Company and its Affiliates in the course of your employment. Therefore, you
agree that the following restrictions on your activities during and after your
employment are necessary to protect the goodwill, Confidential Information and
other legitimate interests of the Company and its Affiliates:

 
 

--------------------------------------------------------------------------------

 


Mr. E.A. Kratzman, III
Page 4
August 5, 2009

--------------------------------------------------------------------------------


 (i)   While you are employed by the Company or its Affiliates and for the
greater of (x) the remaining term of this agreement or (y) one (1) year after
your employment (or service with an Affiliate, if later) terminates (in the
aggregate, the “Non-Competition Period”), you agree that you will not, without
the prior written consent of the Company, directly or indirectly, own, manage,
operate, join, control, finance, or participate in the ownership, marketing,
management, operation, control, fundraising or financing of, or be connected as
an officer, director, employee, partner, principal, agent, representative,
consultant, or otherwise use or permit your name to be used in connection with
any business or enterprise engaged in the United States in the business of
structuring CDO or CLO securitization vehicles or hedge funds or other funds
which invest in corporate debt instruments (such vehicles and funds,
collectively, “Investment Vehicles”), analyzing and acquiring loans and other
assets to be held by any Investment Vehicles, arranging for the issuance of debt
and preferred securities by any Investment Vehicles, acting as collateral
managers for such securitizations or funds, or performing similar functions.


(ii)   You agree that during the Non-Competition Period, you will not, directly
or through any other Person, (i) hire any employee of the Company or any of its
Affiliates or seek to persuade any employee of the Company or any of its
Affiliates to discontinue employment, (ii) solicit or encourage any customer or
investor of the Company or any of its Affiliates or independent contractor
providing services to the Company or any of its Affiliates to terminate or
diminish its relationship with them or (iii) seek to persuade any customer or
investor or prospective customer or investor of the Company or any of its
Affiliates to conduct with anyone else any business or activity that such
customer or investor or prospective customer or investor conducts or could
conduct with the Company or any of its Affiliates.


      (d) In signing this agreement, you give the Company assurance that you
have carefully read and considered all the terms and conditions of this
agreement, including the restraints imposed on you under this Section 3.  You
agree without reservation that these restraints are necessary for the reasonable
and proper protection of the Company and its Affiliates and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area.  You further agree that, were you to breach any of the
covenants contained in this Section 3, the damage to the Company and its
Affiliates would be irreparable.  You therefore agree that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by you
of any of those covenants, without having to post bond.  You and the Company
further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.  It is also
agreed that each of the Company’s Affiliates shall have the right to enforce all
of  your obligations to that Affiliate under this agreement, including without
limitation pursuant to this Section 3.

 
 

--------------------------------------------------------------------------------

 


Mr. E.A. Kratzman, III
Page 5
August 5, 2009

--------------------------------------------------------------------------------


4. Termination of Employment.   Your employment under this agreement may be
terminated prior to the expiration of the term hereof pursuant to this Section
4.


      (a) The Company may terminate your employment for Cause upon notice to you
setting forth in reasonable detail the nature of the cause.  The following shall
constitute Cause for termination:  (i) your repeated material failure to perform
(other than by reason of disability), or gross negligence in the performance of,
your duties and responsibilities to the Company or any of its Affiliates which
failure is not cured within thirty (30) days after written notice of such
failure or negligence is delivered to you; (ii) your material breach of this
agreement or any other agreement between you and the Company or any of its
Affiliates which breach is not cured within thirty (30) days after written
notice of such breach is delivered to you; or (iii) commission by you of a
felony involving moral turpitude or fraud with respect to the Company or any of
its Affiliates.  The Company also may terminate your employment at any time
without cause upon notice to you.


      (b) This agreement shall automatically terminate in the event of your
death during employment, and you shall be entitled to the severance payments set
forth under 5 (a) below.  In the event of your death, any amounts owed to you
under this agreement will be paid to the beneficiary designated in writing by
you or, if no beneficiary has been so designated by you, to your estate.  In the
event you become disabled during employment and, as a result, are unable to
continue to perform substantially all of your duties and responsibilities under
this agreement, the Company will continue to pay you your base salary and to
provide you benefits in accordance with Section 2(a) above, to the extent
permitted by plan terms, for up to twelve (12) weeks of disability during any
period of three hundred and sixty-five (365) consecutive calendar days.  If you
are unable to return to work after twelve (12) weeks of disability, the Company
may terminate your employment, upon written notice to you, and you shall be
entitled to the severance payments set forth under 5 (a) below.  If any question
shall arise as to whether you are disabled to the extent that you are unable to
perform substantially all of your duties and responsibilities for the Company
and its Affiliates, you shall, at the Company’s request, submit to a medical
examination by a physician selected by the Company to whom you or your guardian,
if any, has no reasonable objection to determine whether you are so disabled and
such determination shall for the purposes of this agreement be conclusive of the
issue.  If such a question arises and you fail to submit to the requested
medical examination, the Company’s determination of the issue shall be binding
on you.


(c) You may terminate your employment hereunder for “Good Reason” by providing
written notice to the Company of the condition giving rise to the Good Reason no
later than thirty (30) days following the occurrence of the condition; by giving
the Company thirty (30) days to remedy the condition; and, if the Company fails
to remedy the condition, by terminating your employment within ten (10) days
following the expiration of such thirty (30) day period.  For purposes of this
letter agreement, the term “Good Reason” means, without your consent, the
occurrence of one or more of the following events:  (i) material diminution in
the nature or scope of your responsibilities, duties or authority as
contemplated by this letter agreement; (ii) failure by the Company to pay the
minimum Bonus Compensation set forth in 2(b) above in any year under this letter
agreement if you have achieved the annual financial target referenced therein;
or (iii) your being required to relocate to a principal place of employment
outside of the New York metropolitan area.  For purposes of this paragraph 4(c)
a change in reporting relationships resulting from a Change in Control will
constitute Good Reason.  In addition, a termination of your employment by you
for any reason during the 90-day period immediately following a Change in
Control shall be deemed to be a termination for Good Reason for all purposes of
this letter agreement.

 
 

--------------------------------------------------------------------------------

 


Mr. E.A. Kratzman, III
Page 6
August 5, 2009

--------------------------------------------------------------------------------


5. Severance Payments and Other Matters Related to Termination.


      (a) In the event of termination of your employment by the Company without
Cause, by death or disability, or a termination by you for Good Reason, for the
remainder of the then current term of this agreement, the Company will continue
to pay you your base salary (“severance payments”) and will continue to
contribute to the premium cost of your health insurance on the same terms and
conditions as it contributes for active employees provided that you make a
timely election under the federal law known as “COBRA” and provided further that
you are entitled to continue participation in the Company’s group health plan
under applicable law and plan terms.  The Company may, in its sole discretion,
elect to cease the continuation of base salary and contributions toward health
insurance premiums at any point after you have received one (1) year of base
salary continuation and health insurance contributions (or eighteen (18) months
if you are terminated by the Company within ninety (90) days of the completion
of a Change in Control) provided that it also releases you from your remaining
obligation under Section 3(c)(i) above.  The Company will also pay you on the
date of termination any base salary earned but not paid through the date of
termination and pay for any vacation time accrued but not used to that date.  In
addition, the Company will pay you any discretionary bonus compensation to which
you are entitled in accordance with Section 2(b) above, but in no case less than
$650,000, prorated to the date of termination and payable at the time such
monies are payable to Company executives generally.  Any obligation of the
Company to provide you severance payments or other payments or benefits under
this Section 5(a) is conditioned, however, upon your signing and not revoking a
release of claims in the form provided by the Company (the “Employee Release”),
which shall be delivered to you not later than ten (10) business days following
the date of termination and you shall be required to execute the Employee
Release and return it to the Company, if at all, not later than the date
determined by the Company to be the last day of the period it must provide to
you by law to consider the Employee Release.  All severance payments will be in
the form of salary continuation, payable in accordance with the normal payroll
practices of the Company, and will begin at the Company’s next regular payroll
period following the effective date of the Employee Release (as specified in the
Employee Release), but shall be retroactive to the date of
termination.  Notwithstanding anything else contained in this agreement, no
bonus or severance payments or other payments or benefits will be due and
payable under any provision of this Section 5(a) until the next regular Company
payday following the effective date of the Employee Release.

 
 

--------------------------------------------------------------------------------

 


Mr. E.A. Kratzman, III
Page 7
August 5, 2009

--------------------------------------------------------------------------------


(b) In the event of termination of your employment by the Company for Cause or
by you for any reason, the Company will pay you any base salary earned but not
paid through the date of termination and pay for any vacation time accrued but
not used to that date.  The Company shall have no obligation to you for any
bonus compensation, benefits continuation or severance payments.


(c) In the event of termination of your employment by expiration of the term
hereof or non-renewal of this agreement, the Company will pay you any base
salary earned but not paid through the date of termination, pay for any vacation
time accrued but not used to that date, and any discretionary bonus compensation
to which you are entitled in accordance with Section 2(b) above, prorated to the
date of termination and payable at the time such bonuses are payable to Company
executives generally.  The Company shall have no obligation to you for any
severance payments or benefits continuation.


(d) Except for any rights you may have under Section 5(a) above or under the
federal law known as “COBRA” to continue participation in the Company’s group
health and dental plans at your cost, benefits shall terminate in accordance
with the terms of the applicable benefit plans based on the date of termination
of your employment, without regard to any continuation of base salary or other
payment to you following termination.


(e) Provisions of this agreement shall survive any termination if so provided in
this agreement or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation your obligations under
Section 3 of this  agreement.  The obligation of the Company to make payments to
you under this Section 5 is expressly conditioned upon your continued full
performance of obligations under Section 3 hereof.   Upon termination by either
you or the Company, all rights, duties and obligations of you and the Company to
each other shall cease, except as otherwise expressly provided in this
agreement.


6. Definitions.  For purposes of this agreement, the following
definitions  apply:


“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company or Kohlberg Capital (as
applicable), where control may be by management authority, equity interest or
otherwise.


“Change in Control” means:


(i)
The acquisition by any person, entity or “group”, within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act (excluding, for this purpose, Kohlberg
Capital or its Affiliates) of beneficial ownership of 33% or more of either the
then outstanding shares of Kohlberg Capital’s common stock or the combined
voting power of the Kohlberg Capital’s then outstanding voting securities
entitled to vote generally in the election of directors.


 
 

--------------------------------------------------------------------------------

 

Mr. E.A. Kratzman, III
Page 8
August 5, 2009

--------------------------------------------------------------------------------


(ii)
Individuals who, as of the date hereof, constitute the Board of Directors of
Kohlberg Capital (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of Kohlberg Capital, provided that
any person who first becomes a director subsequent to the date hereof whose
recommendation, election or nomination for election by Kohlberg Capital’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of
Kohlberg Capital as described in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) shall be, for the purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or

 
(iii)
Approval by the stockholders of Kohlberg Capital of a reorganization,
share  exchange, merger or consolidation with respect to which, in any such
case, the persons who were the stockholders of Kohlberg Capital immediately
prior to such reorganization, share exchange, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote in the election of directors of the reorganized, merged or consolidated
company; or

 

 
(iv)
Liquidation or dissolution of Kohlberg Capital or a sale of all or substantially
all of the assets of Kohlberg Capital.



 “Confidential Information” means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed.  Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this agreement.


“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.


7. Conflicting Agreements. You hereby represent and warrant that your signing of
this agreement and the performance of your obligations under it will not breach
or be in conflict with any other agreement to which you are a party or are bound
and that you are not now subject to any covenants against competition or similar
covenants or any court order that could affect the performance of your
obligations under this agreement.  You agree that you will not disclose to or
use on behalf of the Company any proprietary information of a third party
without that party’s consent.


8. Withholding.  All payments made by the Company under this agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 
 

--------------------------------------------------------------------------------

 


Mr. E.A. Kratzman, III
Page 9
August 5, 2009

--------------------------------------------------------------------------------


9. Applicability of Section 409A.  If at the time of your separation from
service, you are a “specified employee,” as hereinafter defined, any and all
amounts payable under this agreement in connection with such separation from
service that constitute deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), including without
limitation by reason of the safe harbor set forth in Treasury Regulations
1.409A-1(b)(9)(iii) and 1.409A-1(b)(4), as determined by the Company in its sole
discretion, and that would (but for this sentence) be payable within six months
following such separation from service, shall instead be paid on the date that
follows the date of such separation from service by six (6) months.  For
purposes of the preceding sentence, “separation from service” shall be
determined in a manner consistent with subsection (a)(2)(A)(i) of Section 409A
and the term “specified employee” shall mean an individual determined by the
Company to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A.  For the avoidance of doubt, the payments and benefits described
in this agreement are intended either to comply with Section 409A (to the extent
they are subject to such section) or to be exempt from the requirements of such
section (where an exemption is available), and shall be construed accordingly.


10. Assignment.  Neither you nor the Company may make any assignment of this
agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this agreement without your consent to
one of its Affiliates or to any Person with whom the Company shall hereafter
affect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets.  This agreement shall
inure to the benefit of and be binding upon you and the Company, and each of
your and its respective successors, executors, administrators, heirs and
permitted assigns.


11. Severability.  If any portion or provision of this agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this agreement shall be valid and enforceable to the
fullest extent permitted by law.

 
 

--------------------------------------------------------------------------------

 

Mr. E.A. Kratzman, III
Page 10
August 5, 2009

--------------------------------------------------------------------------------


12. Miscellaneous.  This agreement sets forth the entire agreement between you
and the Company and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment; provided, however, that this agreement shall not
shall not constitute a waiver by the Company or any of its Affiliates of any
existing right any of them now has or might now have under any agreement
imposing obligations on you with respect to confidentiality, non-competition,
non-solicitation or similar obligations with respect to conduct or events prior
to the effective date of this agreement.  This agreement may not be modified or
amended, and no breach shall be deemed to be waived, unless agreed to in writing
by you and an expressly authorized representative of the Committee.  The
headings and captions in this agreement are for convenience only and in no way
define or describe the scope or content of any provision of this
agreement.  This agreement may be executed in two or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument. This is a Delaware contract and shall be governed and
construed in accordance with the laws of the State of Delaware, without regard
to the conflict of laws principles thereof.


13. Notices.  Any notices provided for in this agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to you at your last known address on the
books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Committee, or to such other address as
either party may specify by notice to the other actually received.

 
 

--------------------------------------------------------------------------------

 

Mr. E.A. Kratzman, III
Page 11
August 5, 2009

--------------------------------------------------------------------------------


If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me.  We will provide a countersigned copy for your
records.


Sincerely yours,
      /s/ Christopher Lacovara  
Christopher Lacovara
 
Vice President
     
Accepted and Agreed:
      /s/ E.A. Kratzman, III         
E.A. Kratzman, III
                                                   
Date
 



cc:  Michael I. Wirth, Kohlberg Capital Corporation

 
 

--------------------------------------------------------------------------------

 